                                                                                   Page 1 of 2


                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

DONNIE J. JACKSON, JR.
a/k/a BEN-SHALOM YISREAH-
BENYAHWEH,
,

       Plaintiff,

v.                                                  Case No.: 4:21cv121/TKW/MAF

FLORIDA GOVERNOR, et al.,

       Defendant.
                                       /

                                            ORDER

       This case is before the Court based on the magistrate judge’s Amended Report

and Recommendation (Doc. 22). No objections were filed.1 Upon due consideration

of the Amended Report and Recommendation and the case file, the Court agrees

with the magistrate judge’s determination that this case should be dismissed under

the “three strikes statute,” 28 U.S.C. §1915(g).

       Accordingly, it is ORDERED that:



       1
           The Amended Report and Recommendation was entered on June 4, 2021, but it was
returned as “undeliverable” on June 14, 2021. See Doc. 28. The docket notes reflect that the
Amended Report and Recommendation was re-mailed to Plaintiff on June 16, 2021, so the Court
delayed its consideration of the Amended Report and Recommendation until now to ensure that
Plaintiff had adequate time to file objections if he was going to do so.
                                                                           Page 2 of 2

      1.     The magistrate judge’s Amended Report and Recommendation is

adopted and incorporated by reference in this order.

      2.     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 21) is

DENIED.

      3.     This case is DISMISSED pursuant to 28 U.S.C. §1915(g), and the

Clerk shall close the case file.

      DONE AND ORDERED this 9th day of July, 2021.

                                   T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE
